FREYER, Senior Judge
(dissenting in part):
I concur in affirming the findings and the sentence, but I agree with the appellate *821Government counsel’s concession that the appellant is entitled to an additional 98-day credit against the sentence to confinement.
I join fully in Judge Mollison’s superb exposition of the law but part company with his abrupt application of that law to the facts of this case. It appears to me that the trial counsel singlehandedly engineered the pretrial confinement of the appellant in this case, and that he did so by expressing his own conclusions in what must have been a very convincing manner made all the more so by failing to reveal the absence of indicia of reliability regarding his information. Both the commanding officer and the initial review officer accepted his information without probing, knowing only that its source was a “confidential witness” via a Naval Investigative Service agent. They were not told that the “confidential witness” was not a witness at all but merely the recipient of a rumor. Many additional details were revealed at the Article 39(a) session, but it is important to bear in mind that neither the commanding officer nor the initial review officer had any of those additional details when he made his respective decision regarding pretrial confinement. Resort to the “totality of the circumstances” cannot be allowed to serve as a “fudge factor” to gloss over deficiencies in information relied on to establish probable cause and the failure of officials responsible for applying the preponderance-of-the-evidence standard to test the reliability of uncorroborated statements made to them by non-witnesses, particularly partisan advocates. This is a case of “boot-strapping” run amok.
Judge Welch’s analysis of procedures under the Bail Reform Act and their application in United States v. Martir, 782 F.2d 1141 (2nd Cir.1986), has been highly instructive to me, but I find it likewise misapplied to this case. There is, in my mind, a substantial difference between a prosecutor who makes an offer of proof and one who merely acts as a conduit for unsubstantiated information. In making an offer of proof, a prosecutor at least implies that he has had sufficient contact with original sources to ascertain that testimony, documents, and/or objects which, when offered, will be admissible under the rules of evidence are available to prove the facts in issue and will do so. The trial counsel in this case neither made, purported to make, nor was in any position to make such an offer of proof as to the alleged threat.
Secondly, Mártir emphasizes the detainee’s failure to contest the prosecutor’s offer of proof at the detention hearing. On this point, the record in our case is unclear. I can find no evidence, as such, from which to infer what kind of presentation the defense may have made at the pretrial confinement hearing, but I note that Appellate Exhibit IV, the motion for release from pretrial confinement signed by both the civilian and military defense counsel, avers in part: “The defense presented testimony that the accused did not present a threat to society, that he had not threatened anyone, and should be granted his freedom.”
Puristically, my view has always been that statements in motion papers are not evidence, but it is, regrettably, not at all uncommon in military practice for parties to treat uncontroverted statements in the section of motion papers purporting to be a statement of the facts as establishing — for purposes of the motion only, of course — the uncontroverted facts so stated. Especially in light of the evidentiary latitude granted to the Government on this issue, I am unwilling to disregard altogether this categorical averment made over the signature of a military defense counsel who was present at the pretrial confinement hearing and, therefore, had personal knowledge of the events occurring at the hearing, thereby attributing to him that he knowingly subscribed a false pleading. Accordingly, the second prong of Mártir, based on the failure of the detainee to contest the prosecutor’s offer of proof, has not been demonstrated to my satisfaction.
In my opinion, the Government concession in this case is both sound and commendable.